Citation Nr: 0731998	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  04-44 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of service connection for a 
bilateral foot disability to include residuals of amputation 
surgery involving the 4th metatarsals.

2.  Entitlement to service connection for a bilateral knee 
disability, S/P total right knee replacement, as secondary to 
a bilateral foot disability.

3.  Entitlement to service connection for a low back 
disability, as secondary to a bilateral foot disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to March 
1956.

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO decision, which 
confirmed and continued a previous denial of service 
connection for short 4th metatarsals of the feet; denied a 
claim of service connection for a bilateral knee disability, 
status post total right knee replacement; and denied a claim 
for service connection for a low back disability. 

The Board notes that the RO reopened the veteran's claim of 
service connection for a bilateral foot disability in the 
November 2004 Statement of the Case.  Despite the 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.  

The Board concludes that new and material evidence has indeed 
been associated with the claims folder.  The veteran's claim 
of service connection for a bilateral foot disability 
(characterized as amputation of the 4th toe, both feet) was 
denied by a September 1983 Board decision on the basis that 
the veteran's preexisting bilateral toe disability was not 
aggravated in service.  New and material evidence 
specifically addressing this issue has been submitted in the 
form of letters from two separate private physicians.  See 
West Side Family Medicine letter, June 2003; Orthopaedic 
Associates letter, January 2004.  Therefore, the claim is 
reopened.  The Board will proceed to review the decision on 
the merits.  

The claims of service connection for a bilateral knee 
disability, S/P total right knee replacement, as secondary to 
a bilateral foot disability, and service connection for a low 
back disability, as secondary to a bilateral foot disability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  It is not shown by clear and unmistakable evidence that a 
bilateral foot disability both existed prior to service and 
was not aggravated by service.

2.  There is competent medical evidence of record 
demonstrating that a bilateral foot disability to include 
residuals of amputation of the fourth metatarsals are related 
to the veteran's military service.


CONCLUSION OF LAW

1.  The presumption of sound condition is not rebutted in 
this case, and therefore a bilateral foot disability, as a 
matter of law, cannot be said to have existed prior to 
service. 38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-03 
(July 16, 2003).

2.  A bilateral foot disability to include residuals of 
amputation surgery involving the 4th metatarsals were 
incurred in active military service.  38 U.S.C.A. §§ 1111, 
1131, 1137, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The benefit sought on appeal has been granted, as discussed 
above.  As such, the Board finds that any error related to 
the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007); Mayfield 
v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

VA General Counsel has held that service connection may not 
be granted for a congenital or developmental defect; however, 
disability resulting from a superimposed injury may be 
service-connected.  See VAOPGCPREC 82-90; see also 38 C.F.R. 
§§ 3.306, 4.127.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  This 
presumption attaches only where there has been an induction 
examination in which the later-complained-of disability was 
not noted.  The term "noted" denotes only such conditions as 
are recorded in examination reports.  History provided by the 
veteran of the preservice existence of conditions recorded at 
the time of the entrance examination does not, in itself, 
constitute a notation of a preexisting condition.  38 C.F.R. 
§§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

In cases where the disease or injury at issue is not noted on 
the entrance examination, a two-pronged test is for 
consideration in determining whether the presumption of 
soundness has been rebutted.  First, VA must show by clear 
and unmistakable evidence that the disease or injury existed 
prior to service.  Second, VA must show by clear and 
unmistakable evidence that the preexisting disease or injury 
was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  The law further provides that the burden to rebut 
the presumption and show no aggravation of a pre-existing 
disease or disorder during service lies with the government.  
See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

Concerning clear and unmistakable evidence that the disease 
or injury was not aggravated by service, after having 
determined the presence of a preexisting condition, a lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); 38 U.S.C.A. § 1153.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).  Temporary or intermittent flare-ups of symptoms of 
a preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

The veteran contends that he has a bilateral foot disability 
as a result of his active duty service.  He asserts that he 
fell a distance of 20 to 30 feet during service, injuring his 
feet.  See Westside Family Medicine letter, June 2003.  He 
claims that he sought medical attention for this injury and 
underwent a surgery, which removed a portion of his 4th 
metatarsal toe on both of his feet, resulting in a current 
bilateral foot disability.  See Informal Hearing 
Presentation, September 2007.

The veteran's service medical records, however, give no 
indication of a feet or toe disability or deformity upon 
entrance into service.  See entrance examination, July 1954.  
As such, he is presumed to have entered service in sound 
condition.  

The veteran's service medical records show that the veteran 
experienced increasing discomfort of the feet which was made 
worse with walking and standing.  Treatment included surgical 
excision of the 4th toe and metatarsal head, bilaterally, in 
April 1955 because of a hammertoe deformity.  See service 
medical records, April 1955.  These records reflect that this 
surgery was conducted due to a congenital disability.  Id.  
Treatment records dated in June 1955 show continued foot 
complaints such as soreness and pain. 

In a June 2003 letter, a private physician noted the 
veteran's inservice surgery and opined that he found it 
extremely difficult to believe that the veteran's disability 
preexisted service given that he was able to play high school 
football, among other things.   See Westside Family Medicine 
letter, June 2003.  He also stated that the veteran's surgery 
placed stress on his 1st and 5th metatarsal heads and 
increased his feet problems.  Id.  Finally, the physician 
noted the operation that he underwent was either experimental 
or more than likely completely inappropriate for the injury 
he had.  Id.  The inappropriateness of this procedure was 
also acknowledged in a January 2004 letter from a separate 
private physician.  See Orthopaedic Associates letter, 
January 2004.  Here, the physician noted that, not only were 
the veteran's toes amputated, but portions of his feet were 
removed as well (the 4th metatarsal).  He opined that this 
procedure is no longer considered a reasonable operation, due 
to the disability that it creates.      

Applying the pertinent legal criteria to the facts summarized 
above, because a foot disability was not noted on the 
examination at the time of enlistment, the presumption of 
sound condition attaches in this case.  The first question 
before the Board, accordingly, is whether the presumption 
that the veteran was in sound condition on entrance is 
rebutted.  In order to rebut the presumption that a foot 
disability did not exist prior to service, there must be 
clear and unmistakable evidence both that foot disability 
existed prior to service and that the foot disability was not 
aggravated by service.  See VAOPGCPREC 3-03; Cotant, 17 Vet. 
App. at 116 (2003). 

As to the first "prong" of this test, from review of the 
evidence of record above, there is evidence, although perhaps 
not "clear and unmistakable" evidence, that the veteran had a 
foot disability which existed prior to service.  In this 
regard, it is noted that the veteran's service medical 
records noted that surgery was conducted in order to treat a 
congenital foot disability.  (Other records, however, such as 
a private medical report dated in June 2003 reflects the 
opinion that the veteran did not have a preexisting foot 
disability as he was able to play high school football.)  
With respect to the second "prong," it is obvious that given 
the numerous inservice findings of foot symptomatology to 
include surgical treatment, it cannot reasonably be said 
that, when viewed in its totality, there is clear and 
unmistakable evidence that the veteran's foot disability was 
not aggravated by service.  As such, the presumption of 
soundness is not rebutted.

Thus, the Board must now address the question of whether the 
veteran's inservice foot disabilities were incurred in 
service such that service connection would be warranted.  
Because the presumption of sound condition at entrance to 
service cannot be rebutted, it must be assumed as a matter of 
law that the veteran did not have a foot disability at entry 
to service. 

Since the Board must assume, as a matter of law in this case, 
that the veteran did not have a foot disability at entry to 
service, the question confronting the Board is on what basis, 
or theory of entitlement, may the claim be considered; that 
is, must the Board now consider the claim only based on 
whether the veteran's foot disability was incurred in service 
or may the Board still consider the claim based on 
aggravation of a preexisting disorder?  In other words, 
because the Board must assume that the veteran was sound at 
entry, must the Board conclude that a foot disability did not 
exist prior to service or may the Board find that such a 
disorder was present, but not symptomatic, at entry to 
service?

Because under VAOPGCPREC 3-03 the presumption of soundness 
has not been rebutted in this case, the Board concludes that 
service connection may not be granted on the basis of 
aggravation during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; see VAOPGCPREC 3-03 at para. 4 (Sections 1111 and 1153 
establish independent factual presumptions, each of which 
specifies the predicate facts necessary to invoke the 
presumption and the facts that must be shown to rebut the 
presumption).  Thus, service connection should be considered 
on the basis of whether or not a foot disability was 
incurred, rather than aggravated, in service.

The veteran received substantial treatment for his feet 
during service to include amputation surgery involving the 
4th metatarsals which, incidentally, did not ameliorate his 
condition but exacerbated such.  Numerous physicians have 
spoken to this issue, essentially indicating that the 
inservice surgery was not helpful and, in fact, caused 
additional foot problems.  

Therefore, taking into consideration the benefit of the doubt 
doctrine, in light of the private medical opinions indicating 
the veteran's disability is due to his active duty service, 
the Board concludes that the veteran is entitled to a grant 
of service connection for a bilateral foot disability to 
include residuals of amputation surgery of the 4th 
metatarsals.

ORDER

Entitlement to service connection for a bilateral foot 
disability, to include residuals of amputation surgery of the 
4th metatarsals, is granted.


REMAND

The veteran alleges that he has a bilateral knee disability 
and a back disability as the result of an inservice 
amputation of the 4th metatarsals on his bilateral feet.  See 
VA Form 9 Appeal, December 2005.  After a thorough review of 
the veteran's claims folder, the Board has determined that 
additional development is necessary prior to the adjudication 
of these claims.  Specifically, these issues must be remanded 
in order to schedule the veteran for a VA examination.

The veteran has submitted private treatment records showing 
he had a total right knee replacement in November 2003.  See 
Healthsouth Tri-State Rehabilitation Hospital treatment 
records, November 2003.  It has also been indicated by a 
private physician that the veteran has arthritis of the 
knees.  See Deaconess Hospital treatment records, February 
2003.  In a June 2003 letter, a private physician opined that 
the problems of the metatarsals of his bilateral feet have 
significantly contributed to problems with his knees and 
back.  See West Side Family Medicine letter, June 2003.  This 
sentiment was echoed in a January 2004 letter from a private 
physician who opined that difficulty with ambulation caused 
by his bilateral foot disability has resulted in problems 
with his lower back and knees. See Orthopaedic Associates 
letter, January 2004.      

In light of the private treatment records, the Board finds 
that a medical opinion is needed regarding the precise 
diagnoses and etiology of the veteran's bilateral knee and 
back disabilities.  Thus, the Board finds that the medical 
evidence of record is inadequate for the purpose of 
adjudicating the veteran's claims for service connection and 
that a VA examination must be conducted.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion or 
ordering a medical examination).

In addition, the veteran was not given proper notice of the 
requirements for establishing secondary service connection.  
The veteran was also not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities in this case.  Therefore, 
upon remand, the veteran should be given proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) informing him 
of the requirements for establishing secondary service 
connection (38 C.F.R. § 3.310), and that a disability rating 
and an effective date for the award of benefits will be 
assigned if the claims are granted, including an explanation 
as to the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.	Provide the veteran with appropriate 
notice of the VA's duties to notify and 
to assist, particularly in compliance 
with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In addition, he 
should be properly notified of how to 
substantiate a secondary service 
connection claim under 38 C.F.R. 
§ 3.310. 

2.	Thereafter, schedule the veteran for an 
appropriate VA examination.  The claims 
file should be provided to the 
physician for review, and the examiner 
should note that it has been reviewed. 

After reviewing the file, the physician 
should render an opinion as to whether 
it is at least as likely as not that 
the veteran has a back disability or a 
bilateral knee disability as a result 
of a disease or injury in service OR 
whether the veteran has a back 
disability or bilateral knee disability 
that has been caused or aggravated by a 
service-connected disability, 
particularly the veteran's service-
connected bilateral foot disability. 

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided.

3.	Then , the RO/AMC should readjudicate 
the claims.  In the event that the 
claims are not resolved to the 
satisfaction of the veteran, he and his 
representative should be provided a 
supplemental statement of the case.  If 
the benefits sought remains denied, the 
veteran and his representative should 
be furnished an appropriate 
supplemental statement of the case, 
which includes a discussion of the 
issue of secondary service connection, 
with citation to 38 C.F.R. § 3.310, as 
amended in September 2006 (which 
relates to secondary service connection 
based on aggravation).  After the 
veteran has been given the applicable 
time to submit additional argument, the 
claims should be returned to the Board 
for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2007).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


